                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                            FILE NO. 7:19-CR-139-7-FL-7


UNITED STATES OF AMERICA,                  )
                                           )
     v.                                    )    ORDER
                                           )
ERNIE JAMES                                )
                                           )
     Defendant.                            )


     For good cause shown, it is hereby ORDERED that Defendant’s motion to seal DE #246

is GRANTED.

     This the 11th day of February, 2020



                                               __________________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge
